NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MACK C. SHULER,                              )
a/k/a MACK CHARLES SHULER,                   )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-586
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Highlands County; Peter F. Estrada, Judge.


PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and MORRIS, JJ., Concur.